Citation Nr: 1733123	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 through June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2012, the Veteran testified at a Board hearing. A copy of the transcript has been associated with the Veteran's claims file.

The Board denied the claim in June 2015 and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC).  In an April 2016 order, the CAVC granted a Joint Motion to Remand (JMR).  In June 2016 the Board, pursuant to the CAVC order, remanded the matter for additional development.


FINDING OF FACT

COPD was not manifested during the Veteran's active duty service or for many years thereafter; any such disorder is not shown to be related to his service, to include as due to exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for COPD, claimed as due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the April 2016 CAVC order and subsequent Board remand the Veteran was notified by correspondence dated July 2016 that VA required the names and addresses of all non-VA medical care providers who treated the Veteran for a respiratory condition, including COPD, since service.  The correspondence included a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, and a VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs.  A courtesy copy of the letter was sent to the Veteran's representative.  The correspondence specifically asked the Veteran to include releases and treatment records from Dr. H., a previously identified provider whose records were not obtained pursuant to prior Board remands.  The parties to the JMR cited that failure as the specific reason for the JMR.  The Veteran did not respond to that letter or provide a release.  

In August 2016, the Veteran's accredited representative submitted a signed response to the August 2016 supplemental statement of the case (SSOC) indicating that they had reviewed the SSOC and did not have any additional evidence in connection with the claim and asked that the appeal be forwarded to the Board immediately.  Thus, the Board finds that the duty to assist in that regard has been met.

In a July 2017 written argument, the Veteran's representative argued that the April 2013 VA examination relied upon by the Board is now inadequate because additional medical evidence was associated with the record after the opinion was provided.  The Board disagrees.  The treatment records added to the file reflect current treatment and diagnoses; there is no reference or comment to etiology of the claimed condition.  Whether the Veteran has a current diagnosis is not at issue; rather, whether his current diagnosis is related to service is the central question.  The additional records do not indicate that the claimed condition may be associated with service and thus, do not trigger the duty to obtain a medical opinion.  38 C.F.R. § 3.159 (c)(4). 

Therefore, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

The Veteran is seeking service connection for COPD, claimed as due to asbestos exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board acknowledges that, in the instant case, the competent private and VA medical evidence of record (such as October 2008 records from Maricopa County Correctional, November 2009 private pulmonary consultation, June 2009 VA treatment records, and April 2013 VA examination) establishes that the Veteran has COPD.  However, none of these records includes any opinion as to the etiology of the COPD.

The Veteran's STRs are silent regarding complaints, findings, or a diagnosis of breathing problems of COPD.  No breathing problems or complaints were noted on enlistment.  The report of a Medical Board conducted prior to separation is limited to psychiatric findings.

In December 2009 and March 2010 statements, the Veteran indicated that he was diagnosed with COPD after service, and that it was caused by his exposure to asbestos while he was working as a motor boat instructor during service.

The Veteran testified in March 2012 at a Board hearing.  The Veteran's representative stated that the Veteran was an instructor in-service for small boat operations and that part of his duties included upkeep and maintenance of the boat engine.  The representative further stated that the boat's fuel lines, exhaust pipe, and engine compartment contained asbestos insulation which caused daily exposure of the Veteran.  The Veteran testified that it was his belief that his breathing problems were related to service because he could not think of any other incident that could have caused his breathing problems.  However, the Veteran also testified that he felt he was exposed to asbestos while remodeling a hotel approximately 10 years prior to the hearing when he had to scrape "cottage cheese off the ceiling" and wore no breathing protection.  He also conceded that he started smoking in service.  He dated the onset of his breathing problems to 1976, five years after separation.

On April 2013 VA examination, the examiner diagnosed COPD and interstitial lung disease.  The examiner opined that the Veteran's COPD was secondary to tobacco use and was less likely than not related to or incurred in service.  As the examiner did not address whether the Veteran's COPD was related to his alleged in-service asbestos exposure, the Board remanded for an addendum opinion.

In a June 2014 addendum medical opinion, the same VA physician thoroughly reviewed the claims folder, as indicated in the discussion of the Veteran's records.  The examiner indicated that there is no support in the STRs or in the post service medical records for the allegation that the Veteran's current COPD was caused or aggravated during his military service (i.e., COPD was not diagnosed until many years post service).  The examiner addressed the Veteran's claim of asbestos exposure in service and likely exposure after service, but noted that chest X-rays showed no sign of exposure.  The examiner noted that the Veteran was shown to have smoked one and a half packs per day for forty-two years and then quit in 2007.  He stated that COPD was not caused by asbestos exposure or by actual asbestos; the Veteran's COPD was caused by smoking.  Finally, the examiner concluded that it was not at least as likely as not that any current respiratory difficulty, including COPD, was incurred in or is otherwise related to the Veteran's service, to include alleged exposure to asbestos.  He noted that even if asbestos exposure was proven or conceded, his currently diagnosed condition is completely unrelated to asbestos exposure.

As detailed above, following the JMR and the subsequent remand issued by the Board the AMC attempted to obtain from the Veteran the necessary releases and information to secure previously identified private medical records, specifically those by Dr. H.  There was no return correspondence by the Veteran.  Without the necessary releases signed by the Veteran the Board was unable to seek these records.

The Veteran is competent to report what he experiences and lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, COPD is a complex disease and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places substantial weight on the VA examiner's June 2014 opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the opinion reflects that pertinent evidence was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is probative evidence in this matter, and because there is no competent evidence to the contrary, it is persuasive.

Finally, the Board has considered whether the Veteran's tobacco usage could be considered an in-service event or occurrence, but finds it may not.  By law, for claims received after June 9, 1998, a disability shall not be considered service connected on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  The Veteran filed the current claim in 2009.

The Board finds that the Veteran's COPD, claimed as due to exposure to asbestos, was not present in-service.  There is no competent evidence that relates the Veteran's COPD to exposure to asbestos or otherwise to service.  Hence, a preponderance of the evidence is against the claim of service connection for COPD, claimed as due to asbestos exposure, and the claim must be denied.


ORDER

Service connection for COPD, claimed as due to asbestos exposure, is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


